AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON JULY 19, 2010 Registration No. 811-9689 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A AMENDMENT NO. 72 TO THE REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [x] WELLS FARGO MASTER TRUST (FORMERLY NAMED WELLS FARGO CORE TRUST) (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) SAN FRANCISCO, CA 94105 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES, INCLUDING ZIP CODE) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (800) 222-8222 C. DAVID MESSMAN WELLS FARGO FUNDS MANAGEMENT, LLC , 12TH FLOOR SAN FRANCISCO, CA 94105 (NAME AND ADDRESS OF AGENT FOR SERVICE) WITH A COPY TO: MARCO E. ADELFIO, ESQ. GOODWIN PROCTER LLP , N.W. WASHINGTON, D.C. 20001 Explanatory Note: This Registration Statement has been filed by the Registrant pursuant to Section 8(b) of the Investment Company Act of 1940, as amended, in order to reflect the renaming of the Equity Income and International Core Portfolios and certain associated changes, update certain portfolio manager information, reflect new advisory fee schedules for certain Portfolios and to make certain non-material changes. Beneficial interests in the Registrant have not been registered under the Securities Act of 1933, as amended (the "1933 Act"), since such interests are issued solely in private placement transactions which do not involve any "public offering" within the meaning of Section 4(2) of the 1933 Act. Investments in the Registrant may only be made by investment companies or certain other entities which are "accredited investors" within the meaning of Regulation D under the 1933 Act. This Registration Statement does not constitute an offer to sell, or the solicitation of an offer to buy, any beneficial interests in the Registrant. [GRAPHIC APPEARS HERE] JULY 19, 2010 Part A WELLS FARGO ADVANTAGE FUNDS (Reg. TM) - WELLS FARGO MASTER TRUST C&B Large Cap Value Portfolio Disciplined Growth Portfolio Disciplined Value Portfolio Diversified Fixed Income Portfolio Diversified Stock Portfolio Emerging Growth Portfolio Equity Value Portfolio Index Portfolio Inflation-Protected Bond Portfolio International Equity Portfolio International Growth Portfolio International Index Portfolio International Value Portfolio Large Cap Appreciation Portfolio Large Company Growth Portfolio Managed Fixed Income Portfolio Short-Term Investment Portfolio Small Cap Index Portfolio Small Company Growth Portfolio Small Company Value Portfolio Stable Income Portfolio Strategic Small Cap Value Portfolio Total Return Bond Portfolio NOTE: RESPONSES TO FORM N-1A ITEMS 1, 2, 3, 4 AND 13 HAVE BEEN OMITTED PURSUANT TO PARAGRAPH (B)(2)(B) OF THE GENERAL INSTRUCTIONS TO FORM N-1A. TABLE OF CONTENTS ITEMS 5-7: SUMMARY OF PORTFOLIO MANAGEMENT, TRANSACTION POLICIES AND TAX INFORMATION C&B Large Cap Value 3 Portfolio Summary Disciplined Growth Portfolio 4 Summary Disciplined Value Portfolio 5 Summary Diversified Fixed Income 6 Portfolio Summary Diversified Stock Portfolio 7 Summary Emerging Growth Portfolio 8 Summary Equity Value Portfolio 9 Summary
